DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/365,505 filed on 03/26/2019.

Claims Status
2.	This office action is based upon claims received on 05/26/2022, which replace all prior or other submitted versions of the claims.
- Claims 9-16 and 24-30, 45 are marked canceled.
	- Claims 1, 2, 17, 18, 32, 33, 39, and 40 are amended.
- Claims 1-8, 17-23, 31-44, and 46 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Remarks/Arguments
5.           Applicant's remarks & arguments, see page 9-13, filed on 05/26/2022, with respect to Remarks have been acknowledged.

6.           Applicant's remarks & arguments, see page 9, filed on 05/26/2022, with respect to The objection to the claims have been considered in light of applicant’s claim amendment(s).  The objections to Claims 23 have been withdrawn. 

7.           Applicant's remarks & arguments, see page 10, filed on 05/26/2022, with respect to 35 U.S.C. §112(f) have been noted in light of the requirements set forth in the 112 (f) interpretation provided in the previous office action.  Regarding additional paragraphs and figures cited by applicant, a review indicates correspondence in these applicant cited paragraphs and figures, to the structures identified in the figures and paragraphs previously cited by the office in the previous office action.

8.           Applicant's remarks & arguments, see page 10-13, filed on 05/26/2022, with respect to 35 U.S.C. §103 have been considered in light of applicant’s claim amendment(s) as well as applicant’s arguments and remarks. The rejections of Claims 1-8, 17-23, 31-44, and 46 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
9.	Independent Claim 1, via dependency Claims 2-8, 49 (renumbered 2-9); Independent Claim 17 (renumbered 10), via dependency Claims 18-23, 31 (renumbered 11-17); Independent Claim 32 (renumbered 18), via dependency Claims 33-38 (renumbered 19-24); Independent Claim 39 (renumbered 25), via dependency Claims 40-44-38 (renumbered 26-30),  are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
receiving the downlink control information for a downlink data transmission using two or more control resource sets of the plurality of control resource sets, the two or more control resource sets selected based at least in part on determining, based at least in part on the DMRS measurement, that two or more TRPs of the plurality of TRPs passed respective listen before talk procedures for the shared radio frequency spectrum band, the two or more TRPs associated with the two or more control resource sets;

For Claim 17 (renumbered 10), in conjunction and in combination with other noted and recited Claim 17 (renumbered 10) limitations:
receive the downlink control information for a downlink data transmission using two or more control resource sets of the plurality of control resource sets, the two or more control resource sets selected based at least in part on determining, based at least in part on the DMRS measurement, that two or more TRPs of the plurality of TRPs passed respective listen before talk procedures for the shared radio frequency spectrum band, the two or more TRPs associated with the two or more control resource sets;

For Claim 32 (renumbered 18), in conjunction and in combination with other noted and recited Claim 32 (renumbered 18) limitations:
means for receiving the downlink control information for a downlink data transmission using two or more control resource sets of the plurality of control resource sets, the two or more control resource sets selected based at least in part on determining, based at least in part on the DMRS measurement, that two or more TRPs of the plurality of TRPs passed respective listen before talk procedures for the shared radio frequency spectrum band, the two or more TRPs associated with the two or more control resource sets; 

For Claim 39 (renumbered 25), in conjunction and in combination with other noted and recited Claim 39 (renumbered 25) limitations:
receive the downlink control information for a downlink data transmission using two or more control resource sets of the plurality of control resource sets, the two or more control resource sets selected based at least in part on determining, based at least in part on the DMRS measurement, that two or more TRPs of the plurality of TRPs passed respective listen before talk procedures for the shared radio frequency spectrum band, the two or more TRPs associated with the two or more control resource sets;

10.	The closest prior art found, is as follows:
(a) MOON et. al. (US-20200221428-A1), which is directed generally to a method for transmitting and receiving a downlink control channel for transmission of control information and a method for monitoring a downlink control channel by a terminal in a multi-beam based mobile communication system, and discloses: 
A demodulation reference signal (DMRS) for decoding the PDCCH may be mapped to 3 REs among the 12 REs constituting each REG, and PDCCH data may be mapped to the remaining 9 RE, where in case of the multiple TRP cooperative transmission, a base station may configure 2 CORESETs in the terminal, transmit a PDCCH at a first TRP through the first CORESET, and transmit a PDCCH at a second TRP through the second CORESET, and  a first TRP transmits a PDCCH and a PDSCH, and a second TRP transmits only a PDCCH, or  a first TRP and a second TRP transmit PDCCHs and a third TRP transmits a PDSCH (FIG. 5A, B ¶0072, ¶0089, ¶0097-0098)
A plurality of base stations operating in the same frequency band where plurality of base stations transmit a signal received from the core network to a corresponding terminal and transmit a signal received from the corresponding terminal, and plurality of base stations support a transmission in unlicensed band with the plurality of terminals performing operations corresponding to the plurality of base stations (FIG.1 & ¶0053, ¶0054);

(b) Kim et. al. (US-20200220703-A1), which is directed to a method and an apparatus for transmitting or receiving a downlink control channel in a wireless communication system, and discloses:
 A BS may configure one or multiple CORESETs for a terminal where multiple CORESETs may overlap each other in time and frequency as a DMRS configuration #1 and DMRS configuration 2, which overlap in a particular or an entire time (Fig. 5 & ¶0081-0084; ¶0085-0088, FIG. 7 & ¶0100, ¶0104, ¶106) ; 
A BS transmits a PDCCH in an overlapping region, transmits a DMRS complying with DMRS configuration #1, where when a terminal blind-decodes a PDCCH in the overlapping region, the terminal performs the blind-decoding, assuming a DMRS complying with DMRS configuration #1 is transmitted and when blind-decodes the first CORESET, the terminal may blind-decode an entire CORESET according to an existing scheme without considering the overlapping region, and in contrast, when blind-decodes the second CORESET, the terminal may perform blind-decoding, assuming transmission of a DMRS complying with DMRS configuration #1 in an overlapping region of the second CORESET, and may perform blind-decoding, assuming DMRS configuration #2 in a region except for the overlapping region in the second CORESET. A DMRS may be transmitted on a REG to which a PDCCH is actually mapped so as to be transmitted in the CORESET (FIG. 7 & ¶0102, ¶0106 ¶0107 ¶0108)

(c) Gong et. al. (US-20200154467-A1), which is directed to systems and methods for multiple transmit receive point (TRP) communication for reliable communication, including supporting multiple assignments of a single data channel type (unicast or UE-specific) within a single cell and multiple assignments of a single data channel type (unicast or UE-specific) from multiple cells, and discloses: 
Two TRPs are transparently associated with two separate CORESET groups (also two CORESETs) configured for one UE. Each PDCCH is associated with a specific CORESET (FIG. 24A & FIG. 24B,¶0394, ¶0395 );
A UE configured by the network to monitor at least two different CORESET groups that are for a particular UE-specific search space, where different PDCCH can be associated with different CORESET groups and each CORESET group has at least one CORESET (¶0214 FIG. 24A & FIG. 24B,¶0394 ¶0395);
An association between PDCCH and other properties, such as the a control resource set, a QCL configuration and a DMRS configuration CORESET group configuration is associated with UE-specific search space for PDCCH monitoring where UE-specific search space is split into one or more CORESET groups and each CORESET group has at least one CORESET, and a Quasi-Co-Location (QCL) association between DMRS of the PDCCH with one or more other DL RS, where one or more QCL configurations is also associated with at least one CORESET group associated with one search space type and one or more DMRS configuration associated with at least one CORESET (¶0205 ; FIG. 5 & ¶0208 ); 
A network provides a UE with information detailing an association between the PDCCH for UL or DL assignment where six association properties that a UE monitors for a first and second PDCCH are associated with at least two CORESET groups including association depicted with DMRS, and a UE monitors PDCCH associated with CORESET group or a QCL association between DMRS of PDCCH with CSI-RS, or both, and furthermore a UE may monitor multiple PDCCHs associated to only one CORESET group and each PDCCH is associated with a QCL configuration between the DMRS of the PDCCH with other DL RS; ¶0209 ¶0210, ¶0211, ¶0213 ¶0214;
11.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414
06/03/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414